Citation Nr: 1619137	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  07-35 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 

2.  Entitlement to service connection for laceration of the left hand with residual scar. 
 
3.  Entitlement to service connection for laceration of the right hand with residual scar. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, the Board remanded the appeal for additional development  

Unfortunately, the Veteran passed away in October 2010, during the pendency of this appeal.  The appellant is the Veteran's surviving spouse.  She filed a claim in September 2011 on VA Form 21-534 for Dependency Indemnity Compensation, Death Pension, and Accrued Benefits.  Subsequently, the RO and the Board henceforth found the appellant to be an eligible substitute claimant for the claims of service connection for residuals of a back injury, a left hand laceration and a right hand laceration.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 2010 during the pendency of this appeal, and his widow filed a timely request to be substituted as the appellant in his place. 

2.  The most probative evidence of record indicates a chronic back disorder was not shown in service or for several years thereafter, and the most probative evidence indicates the back disorder is not related to an injury or event during service.

3.  The evidence of record is in relative equipoise as to whether the Veteran's left hand scar was a residual of a laceration injury sustained in service. 
 
4.  The evidence of record is in relative equipoise as to whether the Veteran's right hand scar was a residual of a laceration injury sustained in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left hand scar have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 
 
3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right hand scar have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Neither the Appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

A review of the record shows that the Veteran died in October 2010.  Prior to his death, he had pending claims of entitlement to service connection for residuals of a back injury, a left hand laceration and a right hand laceration.  As noted in the Introduction, the RO granted the Appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion. 

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A (West 2014).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 [76 Fed. Reg. 8666-8674 (February 15, 2011)], provide that if proper notice was sent to the original Appellant, in this case the Veteran, further notice need not be sent to the substituted party. 

VA's duty to notify under 38 C.F.R. § 3.159(b) (1) has been met by letters from the AOJ issued to the Veteran prior to his death in July 2006.  In September 2011 and November 2011, following her application for substitution after the Veteran's death, the Appellant was issued additional correspondence which included discussion of the relationship of accrued benefits to substitution, the manner of substitution request and claim processing, and benefits to which substitution applies. 

Since providing this notice, the Appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she has this burden of proof, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the Appellant's claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran, while still alive, submitted records and written statements in support of his claim.  The available service records have been associated with the claims file.  The Veteran's service records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  The appellant was apprised of such and provided with an opportunity to submit the Veteran's service treatment reports.  It is acknowledged that there is a heightened obligation for VA to assist the appellant in the development of her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  VA has fulfilled its duty to assist in this regard however.  A review of the claims file shows that the RO has obtained pertinent VA and private treatment records.  Neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

Also, prior to the Veteran's death, VA medical examinations were obtained in February 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the claims.  See 38 C.F.R. § 3.327(a) (2015); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

VA regulations also provide that in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board also acknowledges the Veteran's experience of combat in service.  However, the provisions of 38 U.S.C.A. § 1154(b) do not apply here, as it has not been claimed that the disabilities were incurred while engaging in combat.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
The Board also observes that where, as here, service records are unavailable, VA has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The absence of service records, however, does not obviate the need for probative evidence of current disability and a link to active duty.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each claim herein decided.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1. Residuals of a back injury

The appellant contends that the Veteran developed a back disability as a result of an injury in service while in the Philippines.  In statements in connection with his claim, the Veteran reported injuring his back in November or December 1944 by lifting exceedingly heavy coconut [tree] logs.  He was treated for a back sprain at that time.  The Veteran also claimed to have injured his back when he fell from a 10-foot high roof.  Reportedly the condition remained symptomatic since that time.
 
In support of his claim, the Veteran submitted three statements dated in 2005 and 2006, from his brother, spouse and sister in law, who refer to witnessing the Veteran having difficulty with his back after he came home in 1946.  They indicated that the Veteran had told them about his in-service back injury.  

The available service records show that the Veteran was treated in September 1945 and June 1945.  The remainder of his service records are unavailable.  

The evidence shows that the Veteran suffered from back disability, specifically, in 2005 he was diagnosed with a T5 compression fracture.  There also is competent and credible evidence of a back injury during service, namely the Veteran's statements and the three witness statements from family members that generally corroborate his account of an injury to the back during service.  Thus, the remaining question before the Board is whether such disability is related to service.

After service, private treatment records in the 1980's and 1990's do not disclose treatment a back disability.  In October 1999, the Veteran complained of some stiffness in his back, knees and hips.  In September 2001 a clinician noted that the Veteran had strained a back muscle.  In 2002 he was seen for continued muscle soreness in his lower back.  A 2003 clinical treatment note recorded an assessment of chronic low back pain.  In 2005, the Veteran indicated that his back pain had been aggravated by housework.  He also related exacerbation of mid-thoracic back pain when he lifted a heavy object while fishing.  In May 2005 a private bone imaging scan found degenerative changes in the cervical spine, specifically at the T5 vertebra, which could represent a remote compression fracture.  

The record reflect the Veteran had a back disability, but it was not demonstrated until years after his separation from service; thus, he is clearly not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a). Moreover, the lack of clinical findings relating to the back until at least 1999 also factor against the claim.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

As there is no competent evidence of arthritis of the spine in service or contemporaneous with service, or within one year following discharge from service, competent evidence linking the back disability to service is needed to award service connection benefits.  Regarding any link between the post-service back disability and service, the Board finds that there is evidence both for and against the claim.

In an August 2006 statement, Dr. L. noted a history of a back injury in November of 1944 while serving in the Philippines.  Dr. L. opined indicated that he felt this injury contributed to the Veteran's back pain.  In October 2007, Dr. L. reported that the Veteran experienced chronic back pain due to accelerated arthritis and spinal stenosis, which he attributed to trauma at a young age during November and December of 1944.  Specifically, Dr. L. stated that the Veteran injured his back doing very heavy lifting and bending, as well as in a fall from approximately a 10 foot height during service in 1945.   

Although the 2006 and 2007 medical statements were prepared by a health-care professional, these did not address the lack of findings pertaining to a back disability from 1944 to 1999, or treatment records that documented back strain in 2001, and they provide no rationale for the opinions given.  Accordingly, the statements are assigned little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

On VA examination in February 2010, the Veteran reported injuring his back lifting logs for a road while stationed in the Philippines in December 1944.  He sought treatment and was diagnosed with lumbosacral strain.  While he was returned to duty, he continued to have low back pain.  The Veteran reported seeking treatment post-service discharge in the 1950's.  He was told that he had an injury but there was nothing they could do for it.  Thereafter he did not seek any medical attention for his back pain until 2005.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed compression fracture at T5, and opined that the condition was less likely than not related to the back condition during active service because the current disability was diagnosed in 2005, 60 years after the service injury.  

The VA examiner's opinion was provided following examination of the Veteran and review of the claims file, and the conclusions reached are consistent with the factual record.  Accordingly, the opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).
	
While the Veteran during his lifetime asserted that his back disability was related to the in-service injuries, and the appellant may believe that his post-service back disorder is related to injuries in service, as lay persons, neither the Veteran or the appellant have been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of spine disorders require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his post-service back disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, lay opinions regarding the etiology of the Veteran's back disability are not competent medical evidence.

In summary, there is no competent evidence of arthritis of the spine in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Moreover, the most probative and persuasive evidence is against a finding that the Veteran's back disorder was related to service, including injuries incurred therein.  Accordingly, service connection for residuals of a back injury is denied. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Right and left hand lacerations with residual scars

The appellant contends that the Veteran had scars on his left and right hands as residuals of lacerations incurred during service.  In statements in connection with his claims, the Veteran reported the Veteran claimed to have lacerations on both hands as a result of his active service.  Reportedly he injured his hands when he fell off a roof while stationed in the Philippines.  He stated that his left hand was cut open by a piece of roofing metal.  He was treated by medics for the injury.  The Veteran described a residual a scar on the palm of his left hand. The Veteran stated that these residual scars had been present since his injury.  In support of his claims, the Veteran submitted three witness statements dated in 2005 and 2006, wherein the Veteran's family members reported that the Veteran showed them his scars upon his return home from service in 1946. 

In October 2007 Dr. L. attributed the Veteran's hand injuries to service.  On VA examination in February 2010, the Veteran reported that he had sustained a laceration to the right hand on the ulnar side of the palm, close to the wrist, and another laceration in the thenar area of the left hand, when he was working on the roof of a building and fell off a height of approximately 10 feet.  The examiner noted a scar in the ulnar side of the right wrist and the right hand, approximately one inch long and linear.  In the left hand, there was a scar over the left thenar eminence that was L-shaped and 1/2 inch by 1/2 inch in size and it was linear.  The scars were not painful on examination.  There was no skin breakdown in the scars.  Both of the scars were superficial.  The scars were not deep.  There was no limitation of motion or limitation of function caused by the scars.  There was no inflammation, edema, or keloid formation in the scars.  The examiner diagnosed lacerations in both hands with residual scars.  However, the examiner stated that she was unable to render an opinion regarding whether the scars were residuals of lacerations incurred in service without resort to mere speculation.  As this opinion is inadequate for adjudication purposes, it cannot serve as the basis of a denial of entitlement to service connection benefits.

The Veteran is competent to report on that of which he has personal knowledge. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  By its nature, a scar is capable of lay observation.  The Board finds the Veteran's report of in-service lacerations with residuals scars in both hands to be competent and credible and, because there is no substantial probative medical evidence suggesting otherwise, the evidence is determined to be, at the very least, in equipoise.  The benefit of the doubt is thereby afforded to the appellant.  Therefore, service connection for left and right hand scars is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a back injury is denied.

Service connection for laceration of the left hand with residual scar is granted.

Service connection for laceration of the right hand with residual scar is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


